Vanguard Short-Term Government Bond Index Fund Vanguard Intermediate-Term Government Bond Index Fund Vanguard Long-Term Government Bond Index Fund Supplement to the Prospectus and Summary Prospectus Dated December 22, 2016 New Target Indexes and New Fund Names The board of trustees of Vanguard Scottsdale Funds (the Board) has approved the adoption of new target indexes for each of Vanguard Short-Term Government Bond Index Fund, Vanguard Intermediate-Term Government Bond Index Fund, and Vanguard Long-Term Government Bond Index Fund (each, a Fund), as set out in the table below. These new indexes will focus each Funds investments on Treasury securities and reduce or eliminate each Funds investments in U.S. government agency securities. Vanguard Fund Current Target Index New Target Index Bloomberg Barclays US Bloomberg Barclays U.S. 1-3 Treasury Bond 1-3 Year Vanguard Short-Term Year Government Float Term Float Adjusted Government Bond Index Fund Adjusted Index Index Bloomberg Barclays US Bloomberg Barclays U.S. 3-10 Treasury Bond 3-10 Year Vanguard Intermediate-Term Year Government Float Term Float Adjusted Government Bond Index Fund Adjusted Index Index Bloomberg Barclays U.S. Long Bloomberg Barclays US Vanguard Long-Term Government Government Float Adjusted Long Treasury Float Bond Index Fund Index Adjusted Index (over, please) In addition, the Board has approved corresponding name changes for the Funds, as set out in the table below: Current Fund Name New Fund Name Vanguard Short-Term Government Bond Vanguard Short-Term Treasury Index Index Fund Fund Vanguard Intermediate-Term Government Vanguard Intermediate-Term Bond Index Fund Treasury Index Fund Vanguard Long-Term Government Bond Vanguard Long-Term Treasury Index Index Fund Fund The Funds are expected to implement the index and name changes in the fourth quarter of 2017. To protect the Funds from the potential for harmful front running by traders, the exact timing of the index (and related name) changes will not be disclosed to investors. In the meantime, the Funds will continue to seek to track their current indexes. The adjustments to each Funds portfolio holdings are expected to result in modest, temporary increases in each Funds transaction costs and portfolio turnover rate. It is important to note that the actual transaction costs, portfolio turnover rate, and any other costs will be highly dependent on a number of factors, including the market environment at the time of the portfolio adjustments. These changes are not expected to increase Fund expense ratios. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 1942 082017
